  
 
IB 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 398 
 
AN ACT 
To amend the Immigration and Nationality Act to toll, during active-duty service abroad in the Armed Forces, the periods of time to file a petition and appear for an interview to remove the conditional basis for permanent resident status, and for other purposes. 
 
 
1.Tolling periods of time to file petition and have interview for removal of condition 
(a)In generalSection 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended— 
(1)by redesignating subsection (g) as subsection (h); and  
(2)by inserting after subsection (f) the following: 
 
(g)Service in Armed Forces 
(1)Filing petitionThe 90-day period described in subsection (d)(2)(A) shall be tolled during any period of time in which the alien spouse or petitioning spouse is a member of the Armed Forces of the United States and serving abroad in an active-duty status in the Armed Forces, except that, at the option of the petitioners, the petition may be filed during such active-duty service at any time after the commencement of such 90-day period.  
(2)Personal interviewThe 90-day period described in the first sentence of subsection (d)(3) shall be tolled during any period of time in which the alien spouse or petitioning spouse is a member of the Armed Forces of the United States and serving abroad in an active-duty status in the Armed Forces, except that nothing in this paragraph shall be construed to prohibit the Secretary of Homeland Security from waiving the requirement for an interview under subsection (c)(1)(B) pursuant to the Secretary’s authority under the second sentence of subsection (d)(3). .  
(b)Conforming amendments 
(1)In generalSection 216(a)(1) of the Immigration and Nationality Act (8 U.S.C. 1186a(a)(1)) is amended— 
(A)by striking (g)(1)) and inserting (h)(1)); and  
(B)by striking (g)(2)) and inserting (h)(2)).  
(2)ReferencesSection 216 of the Immigration and Nationality Act (8 U.S.C. 1186a) is amended— 
(A)in subsection (d)(3), by striking Attorney General’s and inserting Secretary’s;  
(B)by striking Attorney General each place such term appears and inserting Secretary of Homeland Security; and  
(C)in subsections (c)(1)(B) and (d)(3), by striking Service and inserting Department of Homeland Security.  
2.Compliance with PAYGOThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Committee on the Budget of the House of Representatives, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
